Citation Nr: 1820301	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM II).



REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel





INTRODUCTION

The Veteran served active duty in the U.S. Army from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's DM II has required insulin, hypoglycemic agents, and restricted diet, but has not required regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DM II have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10. 4.119 Diagnostic Code (DC) 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant appeal, the Veteran contends that he is entitled to a disability rating in excess of 20 percent for DM II because it is now uncontrolled, requiring the use insulin. However, he does not want to take insulin as he is hoping to turn his health around. He also noted that his DM II has worsened because his eyes and vision have worsened. (See May 2014 NOD).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App. 119 (1999). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran's service-connected DM II is rated under the General Rating Formula for Endocrine System Disorders. 38 C.F.R. § 4.119 (DC 7913). In an April 2011 rating decision, he was assigned a 20 percent rating with an effective date of October 15, 2010. The Veteran applied for an increased rating in December 2013, and upon further development, the RO issued a May 2014 rating decision determining that the 20 percent evaluation should be continued because there is no evidence that the Veteran's DM II requires the regulation of activities.

Pursuant to DC 7913, a 20 percent rating is warranted upon a showing of diabetes mellitus that requires insulin and restricted diet, or, oral hypoglycemic agent and a restricted diet. Id. 

A 40 percent rating is warranted where the disorder requires insulin, restricted diet, and regulation of activities. Id. 

A 60 percent rating is warranted where the disorder requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id. 

A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities." Id. Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability rating under DC 7913 as well. Id. Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating. See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Turning to the evidence of record, private treatment records document the assessment and recommended of the Veteran's DM II since his initial diagnosis in 2005, which included prescriptions for Metformin, Metoprolol tartrate, and Glipizide, as well as instructions by his medical providers to avoid salt and to follow and maintain a low fat, low cholesterol diet. (See October 2010 Medical Treatment Record (MTR) pg. 45; July 2014 CAPRI pg. 26; and March 2011 MTR pg. 53). April 2014 MTRs indicate that the Veteran was non-compliant with his diabetes medications and his DM II was now uncontrolled. 

In November 2014, the Veteran's treatment provider discussed with the Veteran adopting a carbohydrate controlled diet, measures for weight loss, and his possible participation in a VA exercise program.  (See May 2017 MTRs pg. 101). 

More recent treatment notes do not indicate in change in the severity of his diabetes, as the Veteran reported in May 2015 that his DM II has been about the same for years. (See May 2017 MTRs pg. 43). March 2016 MTRs report that he was instructed to exercise 30 minutes, three (3) times per week and had no worsening in his ability to perform activities of daily living. (See May 2017 CAPRI pg. 40 and 79). The treatment provider once again acknowledged that the Veteran was not following a [diabetic] diet very well. Id. at pg. 34. 

A May 2014 VA examination confirmed his diagnosis of DM II, controlled by a prescribed oral hypoglycemic agent. However, his DM II did not require the regulation of activities as a part of medication management. While the Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia, it occurred less than two times per month; there was no evidence of hospitalizations for either condition over the past 12 months. The Veteran did not lose strength or weight due to DM II nor was there competent evidence that he was experiencing any complications of DM II. There was no evidence of scars or any other pertinent physical findings, complications, conditions, signs or symptoms related to his DM II. His DM II did not impact his ability to work and it was noted that his hypertension was not a complication of his DM II.  

Similarly, a May 2017 VA examination reports noted the Veteran's DM II was managed by a restricted diet and prescribed oral hypoglycemic agents and that he did not require the regulations of activities. His frequency of diabetic care remained unchanged, less than two times per month with no episodes of hospitalization of ketoacidosis of hypoglycemic reactions. There continued to be no evidence of loss of strength or weight, or evidence of complications or worsening of his DM II beyond the natural progression of his disease. There continued to be no evidence of scars, pertinent physical findings, conditions, signs, or symptoms that impacted his ability to work.

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for his DM II.

As noted above, for an increased 40 percent disability rating, the evidence must show that the Veteran's DM II requires regulation of activities, which has not been shown. Rather, his treatment providers have consistently encouraged him to exercise, 30 minutes, three (3) times per week. While the Veteran contends that his DM II now requires insulin, his contention is not a basis for an increased rating as such medication is already contemplated in the currently assigned 20 percent disability rating. As there is no evidence of regulation of activities, a 40 percent disability rating is not warranted.

Likewise, the Veteran has not demonstrated more severe symptomatology attributable to his DM II which would entitle him to a 60 or 100 percent rating. There is no history of progressive weight loss or strength loss, ketoacidosis or hypoglycemic reactions requiring hospitalization or at least twice a month visits to a diabetic care provider due to DM II complications. (See May 2014 and May 2017 VA examinations).

The Board took into account the Veteran's specific contention of worsening vision due to DM II; however, the evidence does not indicate that the Veteran's service-connected disability is manifested by vision impairment.  Indeed, April 2014 treatment notes include a medical opinion from a VA optometrist that notes the Veteran has nuclear sclerosis in both eyes that is age-related. (See May 2017 CAPRI pg. 129). The examiner explained that while diabetes has been shown to cause an increased rate of mixed cataracts (including posterior subcapsular and cortical cataracts), nuclear sclerosis alone is age-related. Id.  Thus, the examiner concluded that there is no visual impairment from the Veteran's condition and that nuclear sclerotic cataracts are not caused by or a result of diabetes. Id.

While the Veteran is permitted to report the severity of his current symptoms, the specific issue of the etiology of any eye condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007). The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported the conclusions with reasoned analysis. The examiner is qualified through education, training, and experience to offer a medical diagnosis or medical opinion. Therefore, the medical opinion is afforded significant weight as it is fully articulated, and based on sound reasoning.  There is no basis to assign a separate disability rating for visual impairment as due to the DM II disability.  

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for DM II at any time since he filed his claim for an increased rating in December 2013. There is no reasonable doubt to be resolved; therefore, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to a rating in excess of 20 percent for DM II is denied.


____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


